As filed with the Securities and Exchange Commission on December 14, 2010 Securities Act File No. 2-10685 Investment Company Act File No. 811-214 S ECURITIES AND E XCHANGE C OMMISSION Washington, D.C. 20549 W ASHINGTON , D.C. 20549 F ORM N-1A R EGISTRATION S TATEMENT UNDER THE S ECURITIES A CT OF x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 128 x and/or R EGISTRATION S TATEMENT UNDER THE I NVESTMENT C OMPANY A CT OF x Amendment No. x (Check Appropriate Box or Boxes) S ENTINEL G ROUP F UNDS , I NC . (Exact Name of Registrant as Specified in Charter) National Life Drive Montpelier, Vermont 05604 (Address of Principal Executive Offices) (Zip Code) (802) 229-3900 (Registrants Telephone Number, including Area Code) Lisa Muller, Esq. c/o Sentinel Asset Management, Inc. National Life Drive Montpelier, Vermont 05604 Copy to: John A. MacKinnon, Esq. Sidley Austin LLP 787 Seventh Avenue New York, New York 10019 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) ¨ immediately upon filing pursuant to paragraph (b) x on December 17, 2010 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2)
